DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the second office action for application number 17/211,617, Assembly for Mounting Shades, filed on March 24, 2021.  This application is a continuation of application number 16/543,534 filed August 17, 2019.
Drawings
The drawings were received on September 10, 2021.  These drawings are acceptable but have been objected to because of minor informalities.
The drawings are objected to because the lead line for reference number "2110" on the right side of Fig. 21 does not appear to be drawn to an opening; the lead line appears to be drawn to either an edge/end or side of the bracket (2100).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2112 (replacement drawing sheet).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-9 is/are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Japanese Publication No. 81819 to Mitsuhiro et al., hereinafter, Mitsuhiro. Mitsuhiro discloses a roller shade mounting element comprising: a bracket (9) 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the shape of the surface to have been rounded since such a modification would have merely involved a change in shape and for the purpose of providing a surface that would not cause damage or injury to the user.
Allowable Subject Matter
Claims 10, 12-15, and 17-20 are allowed.
Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive. The rejections advanced against claims 1-9 stand in regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by Mitsuhiro and the 35 U.S.C. 103 rejection as being unpatentable over Mitsuhiro, respectively.
In regards to applicant's argument that the Mitsuhiro reference does not include the same elements as disclosed in the claimed subject matter in the same arrangement, the examiner disagrees, Mitsuhiro does indeed meet the limitations of claim 1 as amended wherein the first surface is the outer horizontal surface of the side of the bracket (element 9) containing the openings (elements 12 & 28), wherein the wire extends through the first surface and extending to an area of the bracket adjacent the end of the roller window shade assembly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

							/ANITA M KING/                                                                                      Primary Examiner, Art Unit 3632                                                                                                                  September 29, 2021